0DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Claims 1-10 are presented for examination.

Quayle Action
This application is in condition for allowance except for the following formal matter: 
Claims 1-4 are objected to because of the following informalities: 
In claim 1, the limitation reciting: “decide a goal color of a display range” is vague and indefinite, because it is unclear as to which parameter or attribute of the display “range” that a color is being decided for. A range requires the difference between two features of a property. Here, as provided in the claim and/or the original disclosure, no such characterization is provided.
To be in compliance with the original disclosure, the Examiner suggests to replace the limitation with: -decide a goal color for a virtual image display range-.
Appropriate corrections are required.
The Examiner attempted to resolve the above issue via telephone but the assigned attorney to the present application could not be [timely] reached.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Allowable Subject Matter
4.	Claims 1-10 would be allowed over the prior art if amended to overcome the informalities stated above.
Reason for Indicating Allowable Subject Matters
Hirose et al. (JP 2007-001417A) discloses a driving vision assistance device, mounted on a vehicle, for preventing occurrence of unpleasant glare on a driver due to intense light, improving visual characteristics of the driver, and improving vision when driving in a dark place. This device controls a pupil diameter of the driver's eye during driving in the dark place by radiating light to the driver's eye. See paragraphs 1, 11-14, 17-18, 21-28. 
Mori et al. (JP2008-001182 A) discloses a vehicular visual information presenting device and a visual information presenting method for assisting a driver’s vehicle driving operation by presenting visual information within a field of view of a driver. The comprises a background luminance estimation means that estimates luminance of a plurality of points in a front scene of a driver; and an image control means that controls the luminance of a display image displayed in the front visual field of the driver based on the luminance of the plurality of points estimated by the background luminance 
However, neither Hirose or Mori, nor the combination thereof appears to teach: An in-vehicle display control device comprising a processing circuitry to decide an applicable color of a display portion on a screen of the display based on the goal color, and to decide an interim color of the display portion based on an external-light color of the vehicle, wherein the processing circuitry calculates an estimated color of the display range of a case where a color of the display portion is adjusted to the interim color, compares the estimated color with the goal color, and decides the applicable color of the display portion based on a comparison result (as recited in claim 1); judge an adaptation status of a driver to a color, based on external-light color data expressing a time sequence of an external-light color of a vehicle in which a display is mounted, wherein the processing circuitry judges a change tendency of a light source distance based on light source distance data expressing a time sequence of a light source distance which is a distance to a light source that emits external light, and adjusts the goal color of the display based on the change tendency of the light source distance (as recited in claim 5); and to judge whether a headlight of an oncoming vehicle is a variable light distribution headlight, and to calculate the external-light color based on a peripheral image obtained by a camera mounted on the vehicle, and to adjust the calculated external-light color if the headlight of the oncoming vehicle is the variable light distribution headlight (as recited in claim 8).

Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure are as recited in the PTO-892 form.

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to WESNER SAJOUS whose telephone number is (571)272-7791.  The examiner can normally be reached on M-F 9:30 TO 6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WESNER SAJOUS/Primary Examiner, Art Unit 2612                                                                                                                                                                                                        



WS
12/01/2021